DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/04/2022 have been fully considered but they are not persuasive. Regarding arguments on page 12 of the Remarks, Examiner notes first that the Galitsky references teaches discourse trees, and thus the Smythe reference, when combined with the Galitsky reference, would teach the claimed limitation. Examiner further notes that para [0038] of Smythe teaches: “The illustrative embodiments provide mechanisms for performing natural language processing operations utilizing a logical tree structure representation of logical relationships between portions of textual content.” This appears to satisfy the definitions of para [0046-47] of Applicant’s specification, as the “logical tree structure representation of logical relationships” corresponds to the discourse tree, which is a structure that represents rhetorical relations, which are further defined as referring to how two segments of discourse are logically connected to one another. Therefore, Smythe also teaches the claimed limitations.

Claim Objections
Claims 2-20 objected to because of the following informalities:  The claims are misnumbered, with claim 2 labeled as claim 1, claim 3 labeled as claim 2, and so forth. The remainder of the Office Action will refer to the claims as they should be numbered, not how they appear in the latest claims furnished.  Appropriate correction is required.
Claim 1 objected to because of the following informalities:  line 19 reads “a candidate answer comprising;” which should read “a candidate answer;”.  Appropriate correction is required.
Claim 11 objected to because of the following informalities:  line 7 reads “discourse tree” instead of “a discourse tree” similar to how the other independent claims were amended. Line 9 then refers to “the discourse tree” which is assumed to refer to the “discourse tree” of line 7.  Appropriate correction is required.
Claim 17 objected to because of the following informalities:  The preamble refers to “each communicative discourse tree” which has not been similarly amended to the preambles of corresponding claims 2 and 12.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Galitsky, (US 2018/0329879 A1), in view of Smythe et al., (US 2017/0060831 A1) (hereinafter Smythe).

Regarding Claim 1: Galitsky discloses a method for negating a claim within an utterance, the method comprising:
accessing a user utterance comprising fragments of text, wherein each fragment is an elementary discourse unit (Accessing user sentences (utterances) comprising fragments of text, wherein each fragment is an elementary discourse unit (Galitsky ¶0181-0182 and 0294));
generating, from the user utterance, a first discourse tree that represents rhetorical relationships between the fragments of text of the user utterance, wherein the discourse tree comprises a plurality of nodes, each nonterminal node representing a rhetorical relationship between two of the fragments, each terminal node of the nodes of the discourse tree being associated with one of the fragments (Galitsky discloses generating a discourse tree that represents rhetorical relationships between the sentence (utterance) fragments. The discourse tree including nodes, each nonterminal node representing a rhetorical relationship between two of the sentence fragments and each terminal node of the nodes of the discourse tree is associated with one of the sentence fragments (Galitsky ¶0183 and 0294));
identifying, from the respective discourse tree, a rhetorical relation that corresponds to a nucleus elementary discourse unit and a satellite elementary discourse unit (Galitsky ¶0066); 
identifying topic keywords from the user utterance (Galitsky discloses determining topics and keywords within in utterances (Galitsky ¶0311, 0300 and 0245));
providing the topic keywords to a search engine (Galitsky discloses searching/querying topics and keywords within a search engine (Galitsky ¶0245, 0266 and 300));
obtaining, from the search engine, a candidate answer comprising (Galitsky discloses searching/querying topics and keywords within a search engine to obtain candidate answers of text (Galitsky ¶0245, 0266 and 300));
generating, from the candidate answer, a second discourse tree (Galitsky discloses creating a second discourse tree (include in a second communicative discourse tree) based on the rhetorical classifications and candidate answer texts (Galitsky ¶0058-0059 and 0040));
providing the candidate answer to a user device responsive to the determining (Galitsky discloses providing the candidate answer to a mobile device (Galitsky ¶0059)).
Galitsky fails to explicitly disclose:
translating the first discourse tree into a first logical formula, wherein translating a discourse tree into a logical formula comprises:
constructing, from the identified rhetorical relation, a logical formula that has a reason and a conclusion by mapping the nucleus elementary discourse unit to the reason and the satellite elementary discourse unit to the conclusion; 
translating the second discourse tree into a second logical formula;
determining that the first logical formula is a negation of the second logical formula;
responsive to the determining, providing the candidate answer to a user device.
However, in an analogous art, Smythe teaches:
translating the first discourse tree into a first logical formula (Smythe teaches converting (translating) hierarchically parsed sentences, phrases or words (communication trees) into logical expressions, specifying logical relationships amongst the atomic logical terms (Smythe ¶0061)), wherein translating a discourse tree into a logical formula comprises:
constructing, from the identified rhetorical relation, a logical formula that has a reason and a conclusion by mapping the nucleus elementary discourse unit to the reason and the satellite elementary discourse unit to the conclusion (Smythe ¶0154  and Galitsky ¶0066); 
translating the second discourse tree into a second logical formula (Smythe teaches converting (translating) hierarchically parsed sentences, phrases or words (communication trees) into logical expressions, specifying logical relationships amongst the atomic logical terms (Smythe ¶0061));
determining that the first logical formula is a negation of the second logical formula (Smythe teaches determining a first logical expression (node A) and second logical expression (node B) are opposite expressions and therefore rendering node B false (negation) since node A has the higher percentage match to the truth value (Smythe ¶0180)); 
responsive to the determining-, providing the candidate answer to a user device (Smythe teaches determining a first logical expression (node A) and second logical expression (node B) are opposite expressions and therefore rendering node B false (negation) since node A has the higher percentage match to the truth value (Smythe ¶0180)).
Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Smythe in the method of Galitsky, because this would not only improve the ability for a natural language processing system to generate results for a submitted inquiry, but would also improve the functionality for determining the reasons, or logical justification, for a particular result (Smythe ¶0038).

Regarding Claim 2, Galitsky in view of Smythe further discloses:
The method of claim 1, wherein the translating of the discourse tree into a logical formula comprises: 
identifying, from the nucleus elementary discourse unit, a first logical atom that corresponds to text of the nucleus elementary discourse unit (Galitsky ¶0066 and Smythe ¶0061); 
identifying, from the satellite elementary discourse unit, a second logical atom that corresponds to text of the satellite elementary discourse unit (Galitsky ¶0066 and Smythe ¶0061); 
substituting, in the logical formula, the first logical atom for the reason (Smythe ¶0154 and 0061); and 
substituting, in the logical formula, the second logical atom for the conclusion (Smythe ¶0154 and 0061).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Smythe to the method of Galitsky, because this would not only improve the ability for a natural language processing system to generate results for a submitted inquiry, but would also improve the functionality for determining the reasons, or logical justification, for a particular result (Smythe ¶0038).

Regarding Claim 3, Galitsky in view of Smythe further discloses:
The method of claim 2, wherein one or more of the first logical atom and the second logical atom are compatible with logical atomism (Smythe ¶0262).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Smythe to the method of Galitsky, because this would not only improve the ability for a natural language processing system to generate results for a submitted inquiry, but would also improve the functionality for determining the reasons, or logical justification, for a particular result (Smythe ¶0038).

Regarding Claim 4, Galitsky in view of Smythe further discloses:
The method of claim 2, wherein identifying a logical atom comprises identifying an entity, an action associated with the entity, and a condition associated with the entity (Smythe ¶0154).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Smythe to the method of Galitsky, because this would not only improve the ability for a natural language processing system to generate results for a submitted inquiry, but would also improve the functionality for determining the reasons, or logical justification, for a particular result (Smythe ¶0038).

Regarding Claim 5, Galitsky in view of Smythe further discloses:
The method of claim 2, wherein the identified rhetorical relation includes one of cause, explanation, condition, or reason (Galitsky ¶0066). 

Regarding Claim 7, Galitsky in view of Smythe further discloses:
The method of claim 1, wherein identifying the topic keywords comprises identifying, in the user utterance, one or more nouns or entities (Galitsky ¶0143).

Regarding Claim 8, Galitsky in view of Smythe further discloses:
The method of claim 1, further comprising receiving the user utterance from the user device (Galitsky ¶0374).

Regarding Claim 9, Galitsky in view of Smythe further discloses:
The method of claim 1, wherein matching each fragment that has a verb in a discourse tree to a predetermined verb signature comprises: 
accessing a plurality of verb signatures, wherein each verb signature comprises the verb of the fragment and a sequence of thematic roles, wherein each thematic roles describes a respective relationship between the verb and related words (Galitsky ¶0186); 
determining, for each verb signature of the plurality of verb signatures, a plurality of thematic roles of the respective signature that match a role of a word in the fragment (Galitsky ¶0186); 
selecting a particular verb signature from the plurality of verb signatures based on the particular verb signature comprising a highest number of matches (Galitsky ¶0189); and 
associating the particular verb signature with the fragment (Galitsky ¶0189).

Regarding Claim 10, Galitsky in view of Smythe further discloses:
The method of claim 1, wherein the logical formula is an expression of formal logic that includes logical atoms derived from text (Smythe ¶0061).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Smythe to the method of Galitsky, because this would not only improve the ability for a natural language processing system to generate results for a submitted inquiry, but would also improve the functionality for determining the reasons, or logical justification, for a particular result (Smythe ¶0038).

Regarding Claim 11, Galitsky discloses:
A non-transitory computer-readable storage medium storing computer-executable program instructions, wherein when executed by a processing device, the program instructions cause the processing device to perform operations comprising (Galitsky ¶0381 and 0377);
accessing a user utterance comprising fragments of text, wherein each fragment is an elementary discourse unit (Accessing user sentences (utterances) comprising fragments of text, wherein each fragment is an elementary discourse unit (Galitsky ¶0181-0182 and 0294));
generating, from the user utterance, a first discourse tree that represents rhetorical relationships between the fragments of text of the user utterance, wherein discourse tree comprises a plurality of nodes, each nonterminal node representing a rhetorical relationship between two of the fragments, each terminal node of the nodes of the discourse tree being associated with one of the fragments (Galitsky discloses generating a discourse tree that represents rhetorical relationships between the sentence (utterance) fragments. The discourse tree including nodes, each nonterminal node representing a rhetorical relationship between two of the sentence fragments and each terminal node of the nodes of the discourse tree is associated with one of the sentence fragments (Galitsky ¶0183 and 0294));
identifying, from the respective discourse tree, a rhetorical relation that corresponds to a nucleus elementary discourse unit and a satellite elementary discourse unit (Galitsky ¶0066); 
identifying topic keywords from the user utterance (Galitsky discloses determining topics and keywords within in utterances (Galitsky ¶0311, 0300 and 0245));
providing the topic keywords to a search engine (Galitsky discloses searching/querying topics and keywords within a search engine (Galitsky ¶0245, 0266 and 300));
obtaining, from the search engine, a candidate answer (Galitsky discloses searching/querying topics and keywords within a search engine to obtain candidate answers of text (Galitsky ¶0245, 0266 and 300));
generating, from the candidate answer, a second discourse tree (Galitsky discloses creating a second discourse tree (include in a second communicative discourse tree) based on the rhetorical classifications and candidate answer texts (Galitsky ¶0058-0059 and 0040));
providing the candidate answer to a user device responsive to the determining (Galitsky discloses providing the candidate answer to a mobile device (Galitsky ¶0059));
Galitsky fails to explicitly disclose:
translating the first discourse tree into a first logical formula, wherein translating a discourse tree into a logical formula comprises:
constructing, from the identified rhetorical relation, a logical formula that has a reason and a conclusion by mapping the nucleus elementary discourse unit to the reason and the satellite elementary discourse unit to the conclusion; 
translating the second discourse tree into a second logical formula;
determining that the first logical formula is a negation of the second logical formula;
responsive to the determining, providing the candidate answer to a user device .
However, in an analogous art, Smythe teaches:
translating the first discourse tree into a first logical formula (Smythe teaches converting (translating) hierarchically parsed sentences, phrases or words (communication trees) into logical expressions, specifying logical relationships amongst the atomic logical terms (Smythe ¶0061)), wherein translating a discourse tree into a logical formula comprises:
constructing, from the identified rhetorical relation, a logical formula that has a reason and a conclusion by mapping the nucleus elementary discourse unit to the reason and the satellite elementary discourse unit to the conclusion (Smythe ¶0154  and Galitsky ¶0066); 
translating the second discourse tree into a second logical formula (Smythe teaches converting (translating) hierarchically parsed sentences, phrases or words (communication trees) into logical expressions, specifying logical relationships amongst the atomic logical terms (Smythe ¶0061));
determining that the first logical formula is a negation of the second logical formula (Smythe teaches determining a first logical expression (node A) and second logical expression (node B) are opposite expressions and therefore rendering node B false (negation) since node A has the higher percentage match to the truth value (Smythe ¶0180); 
responsive to the determining, providing the candidate answer to a user device- (Smythe teaches determining a first logical expression (node A) and second logical expression (node B) are opposite expressions and therefore rendering node B false (negation) since node A has the higher percentage match to the truth value (Smythe ¶0180).
Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Smythe in the device of Galitsky, because this would not only improve the ability for a natural language processing system to generate results for a submitted inquiry, but would also improve the functionality for determining the reasons, or logical justification, for a particular result (Smythe ¶0038).

Regarding Claim 12, Galitsky in view of Smythe further discloses:
The non-transitory computer-readable storage medium of claim 11, wherein the translating the discourse tree into a logical formula further comprises: 
identifying, from the nucleus elementary discourse unit, a first logical atom that corresponds to text of the nucleus elementary discourse unit (Galitsky ¶0066 and Smythe ¶0061); 
identifying, from the satellite elementary discourse unit, a second logical atom that corresponds to text of the satellite elementary discourse unit (Galitsky ¶0066 and Smythe ¶0061); 
substituting, in the logical formula, the first logical atom for the reason (Smythe ¶0154 and 0061); and 
substituting, in the logical formula, the second logical atom for the conclusion (Smythe ¶0154 and 0061).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Smythe to the device of Galitsky, because this would not only improve the ability for a natural language processing system to generate results for a submitted inquiry, but would also improve the functionality for determining the reasons, or logical justification, for a particular result (Smythe ¶0038).

Regarding Claim 13, Galitsky in view of Smythe further discloses:
The non-transitory computer-readable storage medium of claim 12, wherein one or more of the first logical atom and the second logical atom are compatible with logical atomism (Smythe ¶0262).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Smythe to the device of Galitsky, because this would not only improve the ability for a natural language processing system to generate results for a submitted inquiry, but would also improve the functionality for determining the reasons, or logical justification, for a particular result (Smythe ¶0038).

Regarding Claim 15, Galitsky in view of Smythe further discloses:
The non-transitory computer-readable storage medium of claim 11, wherein matching each fragment that has a verb in a discourse tree to a predetermined verb signature comprises: 
accessing a plurality of verb signatures, wherein each verb signature comprises the verb of the fragment and a sequence of thematic roles, wherein each thematic roles describes a respective relationship between the verb and related words (Galitsky ¶0186); 
determining, for each verb signature of the plurality of verb signatures, a plurality of thematic roles of the respective signature that match a role of a word in the fragment (Galitsky ¶0186); 
selecting a particular verb signature from the plurality of verb signatures based on the particular verb signature comprising a highest number of matches (Galitsky ¶0189); and 
associating the particular verb signature with the fragment (Galitsky ¶0189).

Regarding Claim 16, Galitsky discloses:
A system comprising:
a non-transitory computer-readable storage medium storing computer-executable program instructions (Galitsky ¶0381);
a processing device communicatively coupled to the non-transitory computers readable medium for executing the computer-executable program instructions, wherein executing the computer-executable program instructions configures the processing device to perform operations (Galitsky ¶0377);
accessing a user utterance comprising fragments of text, wherein each fragment is an elementary discourse unit (Accessing user sentences (utterances) comprising fragments of text, wherein each fragment is an elementary discourse unit (Galitsky ¶0181-0182 and 0294));
generating, from the user utterance, a first discourse tree that represents rhetorical relationships between the fragments of text of the user utterance, wherein a discourse tree comprises a plurality of nodes, each nonterminal node representing a rhetorical relationship between two of the fragments, each terminal node of the nodes of the discourse tree being associated with one of the fragments (Galitsky discloses generating a discourse tree that represents rhetorical relationships between the sentence (utterance) fragments. The discourse tree including nodes, each nonterminal node representing a rhetorical relationship between two of the sentence fragments and each terminal node of the nodes of the discourse tree is associated with one of the sentence fragments (Galitsky ¶0183 and 0294));
identifying, from the respective discourse tree, a rhetorical relation that corresponds to a nucleus elementary discourse unit and a satellite elementary discourse unit (Galitsky ¶0066); 
identifying topic keywords from the user utterance (Galitsky discloses determining topics and keywords within in utterances (Galitsky ¶0311, 0300 and 0245));
providing the topic keywords to a search engine (Galitsky discloses searching/querying topics and keywords within a search engine (Galitsky ¶0245, 0266 and 300));
obtaining, from the search engine, a candidate answer (Galitsky discloses searching/querying topics and keywords within a search engine to obtain candidate answers of text (Galitsky ¶0245, 0266 and 300));
generating, from the candidate answer, a second discourse tree (Galitsky discloses creating a second discourse tree (include in a second communicative discourse tree) based on the rhetorical classifications and candidate answer texts (Galitsky ¶0058-0059 and 0040));
providing the candidate answer to a user device responsive to the determining (Galitsky discloses providing the candidate answer to a mobile device (Galitsky ¶0059));
Galitsky fails to explicitly disclose:
translating the first discourse tree into a first logical formula, wherein translating a discourse tree into a logical formula comprises:
constructing, from the identified rhetorical relation, a logical formula that has a reason and a conclusion by mapping the nucleus elementary discourse unit to the reason and the satellite elementary discourse unit to the conclusion; 
translating the second discourse tree into a second logical formula;
determining that the first logical formula is a negation of the second logical formula;
responsive to the determining, providing the candidate answer to a user device-.
However, in an analogous art, Smythe teaches:
translating the first discourse tree into a first logical formula (Smythe teaches converting (translating) hierarchically parsed sentences, phrases or words (communication trees) into logical expressions, specifying logical relationships amongst the atomic logical terms (Smythe ¶0061)), wherein translating a discourse tree into a logical formula comprises:
constructing, from the identified rhetorical relation, a logical formula that has a reason and a conclusion by mapping the nucleus elementary discourse unit to the reason and the satellite elementary discourse unit to the conclusion (Smythe ¶0154  and Galitsky ¶0066); 
translating the second discourse tree into a second logical formula (Smythe teaches converting (translating) hierarchically parsed sentences, phrases or words (communication trees) into logical expressions, specifying logical relationships amongst the atomic logical terms (Smythe ¶0061));
determining that the first logical formula is a negation of the second logical formula (Smythe teaches determining a first logical expression (node A) and second logical expression (node B) are opposite expressions and therefore rendering node B false (negation) since node A has the higher percentage match to the truth value (Smythe ¶0180)); 
responsive to the determining, providing the candidate answer to a user device  (Smythe teaches determining a first logical expression (node A) and second logical expression (node B) are opposite expressions and therefore rendering node B false (negation) since node A has the higher percentage match to the truth value (Smythe ¶0180)).
Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Smythe in the system of Galitsky, because this would not only improve the ability for a natural language processing system to generate results for a submitted inquiry, but would also improve the functionality for determining the reasons, or logical justification, for a particular result (Smythe ¶0038).

Regarding Claim 17, Galitsky in view of Smythe further discloses:
The system of claim 16, wherein the translating of each communicative discourse tree comprises: 
identifying, from the nucleus elementary discourse unit, a first logical atom that corresponds to text of the nucleus elementary discourse unit (Galitsky ¶0066 and Smythe ¶0061); 
identifying, from the satellite elementary discourse unit, a second logical atom that corresponds to text of the satellite elementary discourse unit (Galitsky ¶0066 and Smythe ¶0061); 
substituting, in the logical formula, the first logical atom for the reason (Smythe ¶0154 and 0061); and 
substituting, in the logical formula, the second logical atom for the conclusion (Smythe ¶0154 and 0061).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Smythe to the system of Galitsky, because this would not only improve the ability for a natural language processing system to generate results for a submitted inquiry, but would also improve the functionality for determining the reasons, or logical justification, for a particular result (Smythe ¶0038).

Regarding Claim 18, Galitsky in view of Smythe further discloses:
The system of claim 17, wherein the translating comprises mapping one or more rhetorical relations or elementary discourse units of the discourse tree to a template, wherein the template identifies a corresponding logical formula (Galitsky ¶0086-0087 and Smythe ¶0061 and 0043).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Smythe to the device of Galitsky, because this would not only improve the ability for a natural language processing system to generate results for a submitted inquiry, but would also improve the functionality for determining the reasons, or logical justification, for a particular result (Smythe ¶0038).

Regarding Claim 20, Galitsky in view of Smythe further discloses:
The system of claim 16, wherein matching each fragment that has a verb in a discourse tree to a predetermined verb signature comprises: 
accessing a plurality of verb signatures, wherein each verb signature comprises the verb of the fragment and a sequence of thematic roles, wherein each thematic roles describes a respective relationship between the verb and related words (Galitsky ¶0186); 
determining, for each verb signature of the plurality of verb signatures, a plurality of thematic roles of the respective signature that match a role of a word in the fragment (Galitsky ¶0186); 
selecting a particular verb signature from the plurality of verb signatures based on the particular verb signature comprising a highest number of matches (Galitsky ¶0189); and 
associating the particular verb signature with the fragment (Galitsky ¶0189).

Allowable Subject Matter
Claims 6, 14, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of Galitsky and Smythe do not teach all of the claimed limitations. Specifically, none of the cited prior art teaches iteratively creating a theorem by applying rules to axioms and the second logical formula, comparing the theorem to the first logical formula, and if it is a negation, identifying the two formulas as negations of each other. Hence, none of the cited prior art, either alone or in combination thereof, teaches the combination of limitations in the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0161937 A1 Claim 19 teaches conversion of an expression to a logical formula.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658